Per Curiam.

This was an action by the appellees, who were the plaintiffs, against Winchell and Nichols, to recover 100 dollars advanced to them by the plaintiffs upon a contract for the delivery of 2,000 dollars’ worth of American porcelain ware, which contract, it is alleged, the defendants wholly failed to perform. The answer to the complaint is a general denial. The Court tried the cause, and found for the plaintiffs, and, having refused a new trial, rendered judgment.
The refusal to grant a new trial, is the only ruling of the Common Pleas to which the defendants appear to have excepted; and the only question raised by the assignment of error, relates to the sufficiency of the evidence. We have examined it carefully, and are of opinion that its weight sustains the judgment.
The judgment is affirmed, with 10 per cent, damages and costs.